         Case 3:19-cv-01930-PAD Document 74 Filed 12/09/19 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

  UNITED STATES OF AMERICA,

                       Plaintiff,
                                                              No. 19-cv-01930
                 v.

  $53,082,824.19 IN U.S. CURRENCY,

                      Defendant.




 BANCO SAN JUAN INTERNACIONAL’S INFORMATIVE MOTION ON CONSENT


       Pending before the Court is the Joint Motion for Extension of Time and Continuation of

Pending Court Deadlines, see Dkt. #73 (the “Joint Motion”), by the plaintiff, the United States of

America, and the claimant, Banco San Juan Internacional, Inc. (“BSJI,” and with the United States

of America, the “Parties”). The Parties have sought the requested relief in good faith, because they

believe that discussions between them have the potential to narrow or to eliminate altogether the

issues currently before the Court. Conversely, the filing of additional pleadings might serve to

diminish the Parties’ prospects of reaching any agreement.

       Should the Court deny the Joint Motion, the United States does not object to BSJI being

afforded until the next business day on which to file BSJI’s replies.
        Case 3:19-cv-01930-PAD Document 74 Filed 12/09/19 Page 2 of 3




Dated: December 9, 2019

/s/ Guillermo Ramos Luiña                   /s/ Abbe David Lowell
Guillermo Ramos Luiña (USDC-204007)         Abbe David Lowell (pro hac vice)
PO Box 2763, UPR Station                    Eric W. Bloom (pro hac vice)
San Juan, PR 00931-2763                     Christopher D. Man (pro hac vice)
(787) 620-0527 (Phone)                      Winston & Strawn LLP
(787) 620-0039 (Fax)                        1700 K Street, NW
gramlui@yahoo.com                           Washington, DC 20006
                                            (202) 282-5000 (Phone)
                                            (202) 282-5100 (Fax)
                                            adlowell@winston.com
                                            ebloom@winston.com
                                            cman@winston.com

Sonia Torres, Esq. (USDC-209310)            Jonathan W. Haray (pro hac vice)
Meléndez Torres Law PSC                     Courtney Saleski (pro hac vice)
MCS Plaza, Suite 1200 255                   DLA Piper LLP (US)
Ponce de León Avenue San                    500 8th Street NW
Juan, PR 00917                              Washington, DC 20004
(787) 281-8100 (Phone)                      (202) 799-4000 (Phone)
(787) 281-8310 (Fax)                        (202) 799-5000 (Fax)
storres@melendeztorreslaw.com               jonathan.haray@dlapiper.com
                                            courtney.saleski@dlapiper.com

                      Counsel for Banco San Juan Internacional, Inc.




                                            2
         Case 3:19-cv-01930-PAD Document 74 Filed 12/09/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that the foregoing was filed on December 9, 2019 with the Clerk of Court using

the CM/ECF system, which automatically sent a notice of electronic filing to all counsel of record.

                                /s/ Abbe David Lowell
                                Abbe David Lowell
